{¶ 17} Reluctantly I concur that the majority analysis is a correct statement of the law as it is presently constituted. As written, this law would seem to permit the continuous re-indictment and re-arrest of defendants found not competent, not restorable to competency, and not civilly committable (not a danger to self or others). Despite the obvious financial folly of this law, there is an inherent inhumanity in the repeated re-indictment and incarceration of the weakest and most vulnerable members of our society. This law directly impacts not those suffering from medicable mental illnesses, but rather the mentally retarded, stroke, brain-injured and Alzheimer's patients who cannot medically be treated. This statute requires no proof that the defendant has somehow been restored to competency before re-indictment, and a literal reading of its words allows a prosecutor to re-indict these unfortunates, with no new evidence, ad infinitum. However, the means to prohibit such prosecutorial abuse cannot be found within the statute, and this court cannot compel the goodwill of the government in its creation of policy.